DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4- 7, 9-12 and 14-15 are pending in this application.Claims 1, 6, and 11 are presented as currently amended claims.
Claims 2, 4-5, 7, 9-10, 12 and 14-15 are presented as previously amended or original claims.
No claims are newly presented.
Claims 3, 8, and 13 are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4- 7, 9-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring, invoking, calculating, and setting. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an method, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
invoking an automatic driving reference line, comprising: acquiring lane information of a current lane where a vehicle is located; calculating an automatic driving reference line of the current lane according to the lane information of the current lane; invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane; and calculating an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane, wherein the invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane comprises: setting a priority of the switching lane according to the topological relation between the current lane and the switching lane; and invoking the lane information of the switching lane from the memory in an order of the priority.
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Setting a lane priority and calculating a reference line could be done in the human mind. An akin example would be a driver supervising a vehicle under the control of simple cruise control observing a lane is ending and mental planning a path to move the vehicle.
Step 2A: Prong 2: The Applicant does recite additional elements such as acquiring lane information, calculating a reference line, and setting a priority but a generic computer or phone device could be used for implementation acquiring, calculating, and setting. The claim further recites “invoking” of the processed information, but this is claimed at a high, generic, non-specific level and does not integrate the judicial exception into a practical application.
The Applicant has recited “invoking an automatic driving reference line” after the mental process in which stored map data is combined with routing information to prioritize lanes and calculate a reference line. The “invoking” limitations are highly general and do not integrate the claim into a practical application beyond a general effort to monopolize the exception of invoking lane priority information.
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including acquiring lane information and invoking the driving line, but these additional elements are not sufficient to amount to significantly more than the judicial exception.
Claim 1 is recited such that the Applicant is merely adding well understood and conventional in the art on how to apply the judicial exception. Data collection, such as acquiring lane information is well understood and conventional activity in the art and therefore is merely a pre-solution gathering data step for use in a claimed process. (MPEP § 2106.05(g)).  Invoking is claimed in a general manner and is not “unconventional or significantly more.” Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claim 2 does not cure the deficiencies of claim 1 because claim 2 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering route and segmenting the route into lanes and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements.
Claim 4 does not cure the deficiencies of claim 1 because claim 4 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements.
Claim 5 does not cure the deficiencies of claim 4 because claim 5 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements.
Claim 6 is rejected for reasons parallel with the rejection of claim 1.
Claim 7 does not cure the deficiencies of claim 6 because claim 7 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements.
Claim 9 does not cure the deficiencies of claim 6 because claim 9 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements.
Claim 10 does not cure the deficiencies of claim 9 because claim 10 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements
Claim 11 is rejected for reasons parallel with the rejection of claim 1.
Claim 12 does not cure the deficiencies of claim 11 because claim 12 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements.
Claim 14 does not cure the deficiencies of claim 11 because claim 14 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements.
Claim 15 does not cure the deficiencies of claim 14 because claim 15 is still drawn to the “mental process” group of abstract ideas as it merely adds further details on mental lane processing such as considering a lane ending and does not include further integrate the solution activity or cause the invention to be significantly more than its individual elements
Therefore, the claims do not amount to significantly more than the abstract idea and have been rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niibo et al. (US 20190384305 A1) (hereinafter Niibo) in view of Ratnasingam (US 9672734 B1). As regards the individual claims:
Regarding claim 1, Niibo teaches a:
method for invoking an automatic driving reference line, comprising: (Niibo: ¶ 017; a vehicle control method including: recognizing, by a computer, a surrounding situation of a host vehicle; controlling, by the computer, acceleration/deceleration and steering of the host vehicle on the basis of a recognition result) 
acquiring lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculating an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane (Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10.)
Niibo does not explicitly teach:
invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane; however, Ratnasingam does teach:
invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane (Ratnasingam: Col. 5, Ln. 7-10; provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 2; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database) (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Ratnasingam because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Niibo and Ratnasingam’s base methods seek to optimize lane selection for an at least semi-autonomous vehicle; however, Ratnasingam’s method has been improved by considering stored lane segments in lieu of relying on sensor data as Niibo does. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ratnasingam’s known improvement to Niibo using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of a more reliable lane selection optimization method because it would have additional data to consider when assessing lane usage.
Niibo further teaches:
and calculating an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025)

    PNG
    media_image1.png
    810
    891
    media_image1.png
    Greyscale

Ratnasingam further teaches:
wherein the invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane comprises: setting a priority of the switching lane according to the topological relation between the current lane and the switching lane; and invoking the lane information of the switching lane from a memory in an order of the priority (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) (Ratnasingam: Fig. 18; [shows downloading and storing lane information) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 9; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database; receive navigation data of a second vehicle within a vehicle awareness zone relative to the first vehicle, the navigation data of the second vehicle being received from the user device in the first vehicle; compare the navigation data of the first vehicle with the navigation data of the second vehicle; and provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.)

    PNG
    media_image2.png
    589
    439
    media_image2.png
    Greyscale

Regarding claim 2, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 1. Ratnasingam further teaches:
acquiring a road feasible area between places of departure and destination; and segmenting each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Ratnasingam: Col. 9 Ln. 54-63; navigation data may also include appropriate navigation data in the future such as direction of movement at the next intersection, location of the next turn, type of the next turn (example: left turn, right turn, and U-turn), lane from which the vehicle will turn, and appropriate future driving maneuvers obtained from sources including appropriate navigation device based on the route to destination, appropriate navigation application software running on an appropriate device, and past history of navigation data of the vehicle in the current route.) (Ratnasingam: Col. 40 Ln. 29-34; the method applies appropriate traffic regulation process to minimize at least one of overall traffic and oscillation of traffic between lanes. In a preferred embodiment, the method may monitor the speed of vehicles in each lane in a road segment while presenting determined lane information to one or more vehicles.)
Regarding claim 6, Niibo teaches a:
device for invoking an automatic driving reference line, comprising: (Niibo: ¶ 017; a vehicle control device including: a recognizer configured to recognize a surrounding situation of a host vehicle; and a driving controller configured to control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result of the recognizer)
one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to (Niibo: ¶ 077; the first controller 120 and the second controller 160 are implemented by a processor such as a central processing unit (CPU) executing a program (software) [where the] program may be pre-stored in a storage device such as an HDD or flash memory of the automated driving control device 100 or pre-stored in a removable storage medium)
acquire lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculate an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane(Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10.)
Niibo does not explicitly teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane; however, Ratnasingam does teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane(Ratnasingam: Col. 5, Ln. 7-10; provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 2; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database) (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Ratnasingam because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Niibo and Ratnasingam’s base devices seek to optimize lane selection for an at least semi-autonomous vehicle; however, Ratnasingam’s device has been improved by considering stored lane segments in lieu of relying on sensor data as Niibo does. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ratnasingam’s known improvement to Niibo using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of a more reliable lane selection optimization device because it would have additional data to consider when assessing lane usage.
Niibo further teaches:
and calculate an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025)
Ratnasingam further teaches:
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to: set a priority of the switching lane according to the topological relation between the current lane and the switching lane and invoke the lane information of the switching lane from a memory in an order of the priority (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) (Ratnasingam: Fig. 18; [shows downloading and storing lane information) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 9; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database; receive navigation data of a second vehicle within a vehicle awareness zone relative to the first vehicle, the navigation data of the second vehicle being received from the user device in the first vehicle; compare the navigation data of the first vehicle with the navigation data of the second vehicle; and provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.)
Regarding claim 7, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 6. Ratnasingam further teaches:
acquire a road feasible area between places of departure and destination; segment each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Ratnasingam: Col. 9 Ln. 54-63; navigation data may also include appropriate navigation data in the future such as direction of movement at the next intersection, location of the next turn, type of the next turn (example: left turn, right turn, and U-turn), lane from which the vehicle will turn, and appropriate future driving maneuvers obtained from sources including appropriate navigation device based on the route to destination, appropriate navigation application software running on an appropriate device, and past history of navigation data of the vehicle in the current route.) (Ratnasingam: Col. 40 Ln. 29-34; the method applies appropriate traffic regulation process to minimize at least one of overall traffic and oscillation of traffic between lanes. In a preferred embodiment, the method may monitor the speed of vehicles in each lane in a road segment while presenting determined lane information to one or more vehicles.)
Regarding claim 11, Niibo teaches a:
non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to (Niibo: Clm. 012; computer-readable non-transitory storage medium storing a program for causing a computer to: recognize a surrounding situation of a host vehicle; control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result; determine a target speed of the host vehicle)
acquire lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculate an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane (Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10.)
Niibo does not explicitly teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane; however, Ratnasingam does teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane(Ratnasingam: Col. 5, Ln. 7-10; provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 2; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database) (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Ratnasingam because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Niibo and Ratnasingam’s base devices seek to optimize lane selection for an at least semi-autonomous vehicle; however, Ratnasingam’s device has been improved by considering stored lane segments in lieu of relying on sensor data as Niibo does. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ratnasingam’s known improvement to Niibo using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of a more reliable lane selection optimization device because it would have additional data to consider when assessing lane usage.
Niibo further teaches:
and calculate an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025 )
Ratnasingam further teaches:
wherein the executable instructions, when executed by the processor, causes the processor further to: set a priority of the switching lane according to the topological relation between the current lane and the switching lane and invoke the lane information of the switching lane from a memory in an order of the priority (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) (Ratnasingam: Fig. 18; [shows downloading and storing lane information) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 9; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database; receive navigation data of a second vehicle within a vehicle awareness zone relative to the first vehicle, the navigation data of the second vehicle being received from the user device in the first vehicle; compare the navigation data of the first vehicle with the navigation data of the second vehicle; and provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.)
Regarding claim 12, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 11. Ratnasingam further teaches:
acquire a road feasible area between places of departure and destination; segment each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Ratnasingam: Col. 9 Ln. 54-63; navigation data may also include appropriate navigation data in the future such as direction of movement at the next intersection, location of the next turn, type of the next turn (example: left turn, right turn, and U-turn), lane from which the vehicle will turn, and appropriate future driving maneuvers obtained from sources including appropriate navigation device based on the route to destination, appropriate navigation application software running on an appropriate device, and past history of navigation data of the vehicle in the current route.) (Ratnasingam: Col. 40 Ln. 29-34; the method applies appropriate traffic regulation process to minimize at least one of overall traffic and oscillation of traffic between lanes. In a preferred embodiment, the method may monitor the speed of vehicles in each lane in a road segment while presenting determined lane information to one or more vehicles.)
Claims 4-5, 9-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niibo in view of Ratnasingam in view of Yoon (US 20170043780 A1). As regards the individual claims:
Regarding claim 4, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 1. None of Niibo, Ratnasingam, or Yoon explicitly teach:
setting a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; however, Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving control apparatus 100 may be configured to determine a segment 800 of the timing position for starting the lane change) (Yoon: Fig. 004).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo as modified by Ratnasingam with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Regarding claim 5, as detailed above, Niibo as modified by Ratnasingam as modified by Yoon teaches the invention as detailed with respect to claim 4. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig. 005)

    PNG
    media_image3.png
    358
    416
    media_image3.png
    Greyscale

While Niibo does not explicitly teach:
first invoking lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a position P2 at a prescribed distance before the accident and a position x.sub.M of the host vehicle M) (Niibo: Fig. 23).

    PNG
    media_image4.png
    781
    440
    media_image4.png
    Greyscale

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Regarding claim 9, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 6. None of Niibo, Ratnasingam, or Yoon explicitly teach:
set a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; however, Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving control apparatus 100 may be configured to determine a segment 800 of the timing position for starting the lane change) (Yoon: Fig. 004)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo as modified by Ratnasingam with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Regarding claim 10, as detailed above, Niibo as modified by Ratnasingam as modified by Yoon teaches the invention as detailed with respect to claim 9. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig 005)
While Niibo does not explicitly teach:
first invoke lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a position P2 at a prescribed distance before the accident and a position x.sub.M of the host vehicle M) (Niibo: Fig. 23).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Regarding claim 14, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 11. None of Niibo, Ratnasingam, or Yoon explicitly teach:
set a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; however, Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving control apparatus 100 may be configured to determine a segment 800 of the timing position for starting the lane change) (Yoon: Fig. 004)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo as modified by Ratnasingam with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Regarding claim 15, as detailed above, Niibo as modified by Ratnasingam as modified by Yoon teaches the invention as detailed with respect to claim 14. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig. 005)
While Niibo does not explicitly teach:
first invoke lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a position P2 at a prescribed distance before the accident and a position x.sub.M of the host vehicle M) (Niibo: Fig. 23).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Response to Arguments
Applicant's remarks filed April 18, 2022 have been fully considered but are not persuasive.
Applicant’s arguments with respect to “from a memory” in claims 1-2, 6-7, and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues with respect to claims 6 and 11 that Yoon’s vehicle must, “in order to arrive at the local goal point, i.e., the segment 17, the self-vehicle 500 may be configured to execute two lane changes. However, a specific sequence in which the self-vehicle 500 passes through segments shown in Fig. 6 could not be seen from the above disclosure of Yoon.” (Applicant’s Arguments dated April 18, 2022, pg. 8).
First, Examiner respectfully responds that claims in a pending application should be given their broadest reasonable interpretation. (In re Pearson, 181 USPQ 641 (CCPA 1974)). In the instant application, claims 6 and 11 recite “invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane;” and therefore, system forethought of implementing a double lane change (or avoiding a double lane change in lieu of an optimized single lane change) is not claimed. Thus, Applicant's argument that the references fail to show certain features of applicant’s invention is not determinative, even if persuasive, because the feature is not recited in the rejected claims. The recited “switching lane from a memory according to a topological relation” limitation merely requires a single lane change based on a memory-stored road link, not forward routing consideration. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Examiner is not persuaded that Yoon does not teach “a specific sequence in which the self-vehicle 500 passes through segments shown in Fig. 6 could not be seen from the above disclosure of Yoon.” Yoon ¶ 040 describes when as “in the example of FIG. 3, [where] the self vehicle 500 is currently positioned may be a three-lane road, which is the segment 3 included in a tree 3, the self vehicle 500 may not arrive at the segments 26 and 27, which are the local goal points, straightly from the current road (e.g., turns may be required to reach the local goal points). Therefore, the lane change/direction determiner 150 may be configured to determine that the lane change is required” (emphasis added). Yoon is explaining why a lane change is occurring, e.g. if the lane change does not occur – the vehicle will not arrive, not teaching that Yoon’s vehicle will be unable to proceed. Therefore, Yoon does teach or suggest “invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane.” Further, in conjunction with Yoon’s teaching of evaluating and selecting a particular lane segment based on the road topography such as a dead-end (Yoon: ¶ 055), Yoon is clearly setting a priority of the switching at least one lane according to the topological relation between the current lane and the switching lane in cases without a single-lane segment. Consequently, Applicant's arguments with respect to obviousness of claims 6, and 11 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wang (US 20190322281 A1) which discloses a lane selection method that calculates a lane selection based on real time information about nearby lanes and other vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/MACEEH ANWARI/Primary Examiner, Art Unit 3663